Citation Nr: 1229424	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  12-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to January 23, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for PTSD in excess of 10 percent prior to March 30, 2010, and in excess of 30 percent from March 30, 2010.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to increased ratings for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's petition to reopen a claim for service connection for PTSD was received by VA on August 23, 2008. In June 2010, the RO reopened the Veteran's claim, granted service connection for PTSD, and assigned an effective date of August 23, 2008.

2.  There is no evidence of entitlement to an effective date for receipt of service connection for PTSD prior to August 23, 2008. 




CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 2008 for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disorder, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006).  In May 2011, the Veteran filed a timely NOD to the June 2010 rating decision that granted service connection for PTSD, and that decision has not become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). It is therefore proper for the Board to adjudicate his claim for an earlier effective date. Id. 

Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The Veteran received proper VCAA notice for his petition to reopen his claim for service connection for PTSD in January 2008. The appropriate notice has been given in this case. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), and reports of post-service medical treatment. The Veteran testified at a Board hearing in July 2012. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Earlier Effective Date Claim

The Veteran contends that a date earlier than January 23, 2008 should be established for the grant of service connection for PTSD. Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

On August 3, 1984, the Veteran filed a claim for service connection for a nervous condition. This claim was denied in a December 1984 rating decision. The Veteran did not appeal this decision.  The Veteran filed a petition to reopen his claim for a nervous condition in August 1992.  His petition was denied in a November 1992 rating decision, of which he was notified in January 1993.  The Veteran did not appeal this decision. Therefore, these rating decisions became final. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011).

The Veteran submitted a claim of service connection for PTSD received by the RO on January 23, 2008.  A June 2010 rating decision granted the Veteran's claim of service connection and assigned a 10 percent rating, effective August 23, 2008, the date of claim.  The Veteran filed a notice of disagreement with this decision in May 2011, stating that he disagreed with the rating assigned and the effective date.  

In order for the Veteran to be entitled to an effective date earlier than August 23, 2008, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for PTSD prior to that date. 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

With the exception of his initial claim and subsequent petitions to reopen which were continually denied as discussed above, the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for PTSD from the time of discharge from service until August 23, 2008, the current date assigned. 38 C.F.R. §§ 3.1(p), 3.155(a). Although the evidence shows that the Veteran had was treated for a psychiatric disorder prior to that time, medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit. See Brannon v. West, 12 Vet. App. 32 (1998). 

There is no provision in the law for awarding an earlier effective date based on any assertion that an acquired disorder existed from the time of his military service. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Id.; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). The Board's actions are bound by the applicable law and regulations as written and have no power to grant benefits not authorized by law. 38 U.S.C.A. § 7104(c). 

The general default rule is that the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Here, the date of the petition to reopen (August 23, 2008) provides the earliest effective date possible when considering the facts of the present case. The Board need not determine whether the precise date of entitlement for service connection for PTSD is prior to the petition to reopen or subsequent to it, since in either case the date of claim (August 23, 2008) provides the earliest effective date possible for this Veteran. 

In conclusion, as there is no document of record that constitutes a formal or informal claim for PTSD or other acquired psychiatric disorder; the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5107(b). The appeal is denied.


ORDER

Entitlement to an earlier effective date prior to August 23, 2008 for the grant of service connection for PTSD is denied.


REMAND

At the July 2012 Board hearing, the Veteran testified that he is receiving ongoing treatment at the Salem VA Medical Center.  However, records of this treatment have not been associated with the claims file.  

A remand of this claim is warranted, so the RO can ensure that all available VA treatment records are obtained. See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Furthermore, the Veteran asserts that his PTSD warrants higher ratings for the relevant appeal periods.   The most recent VA examination for PTSD was conducted in May 2010.   This evidence is inadequate to assess the Veteran's current degree of impairment since this examination is over two years old. 

Therefore, a new VA examination is required to assess the current level of severity of the disability. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for PTSD, including but not limited to treatment records from the Salem VA Medical Center in Salem, Virginia that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must:

i. Report detailed clinical findings and identify all symptoms and any functional impairment due to the PTSD.

ii. Provide a global assessment of functioning (GAF) score for the Veteran's service-connected PTSD.

iii. Indicate the extent to which the service-connected PTSD causes occupational and social impairment.

iv. Provide all findings relevant to the nature and severity of the Veteran's service-connected PTSD, including the impact on his social and occupational functioning and his ordinary activities of daily living.  

v. Provide a rationale for all expressed opinions.  

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of entitlement to an increased rating for PTSD to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


